DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant argues that Romanovskiy does not teach state bits that indicate the size of the compressed data.  However, Romanovskiy discloses 13 bits used to indicate the size value for the compressed data [par. 0058].  Additionally, Romanovskiy discloses the inline compression of data blocks as disclosed in par. 0087.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romanovskiy [US 2016/0371190].
Claim 1, Romanovskiy discloses the method for compressing data received to be stored in a set of one or more physical disks of a set of one or more host machines, the method comprising: receiving a data block of data to store on at least one physical disk in the set of physical disks of the set of host machines [par. 0084]; determining whether to store the data of the data block in a data log on the at least one physical disk as uncompressed data or compressed data based on a determined size of resulting compressed data when compressing the data [par. 0087]; when determining to store the data as compressed data: compressing the data of the data block to generate the compressed data; and storing the compressed data in at least one sector in the data log [par. 0092 and 0127]; when determining to store the data as uncompressed data: storing the data, uncompressed, in a plurality of sectors in the data log [par. 0092]; generating one or more state bits, the one or more state bits indicating whether the data of the data block is stored in the data log as uncompressed data or compressed data, and when the data of the data block is stored in the data log as compressed data, the one or more state bits indicating a size of the compressed data [13 bits used to indicate the size value for the compressed data, par. 0058]; and storing the one or more state bits in an entry of a logical map table, the entry associated with a logical block address (LBA) that corresponds to the data block [par. 0089].
Claim 2, Romanovskiy discloses the method of claim 1, wherein at least a first value of the one or more state bits indicates that an indication of the size of the compressed data is stored in the at least one sector [par. 0089].
Claim 3, Romanovskiy discloses the method of claim 2, wherein at least a second value of the one or more state bits indicates that the size of the compressed data or the data is equal to a size of the at least one sector [par. 0089-0090].
Claim 4, Romanovskiy discloses the method of claim 3, wherein at least a third value of the one or more state bits indicates that the data is stored in the at least one sector as uncompressed data [par. 0087-0089].
Claim 5, Romanovskiy discloses the method of claim 2, wherein the at least one sector comprises two or more sectors, wherein the indicator is stored in a last sector in order of indexing of the two or more sectors [bit sections of the bitmap, par. 00089].
Claim 6, Romanovskiy discloses the method of claim 1, wherein the entry associated with the LBA in the logical map table further includes an indication of a physical block address (PBA) associated with the LBA, an indication of a number of data blocks associated with the LBA, and an indication of a number of sectors associated with each of the data blocks [xee par. 0089-0090].
Claim 7, Romanovskiy discloses the method of claim 1, wherein the at least one physical disk comprises a first disk and a second disk, wherein the at least one sector comprises a sector of the first disk, and wherein the plurality of sectors comprises the first sector of the first disk and a second sector of the second disk [Primary persistent storage 40 may be made up of a set of disks which are further divided into macroblocks, par. 0033].
Claim 8, Romanovskiy discloses the method of claim 1, the method further comprising: determining whether a size of the data log satisfies a threshold; and when the size of data log satisfies the threshold, moving data in the at least one physical disk to at least one other physical disk in a second set of physical disks of the set of host machines [par. 0087, 0092-0094 wherein the macroblocks are written back to primary persistent storage].
Claim 9,  Romanovskiy discloses the method of claim 8, wherein the threshold comprises a size corresponding to a full stripe including a plurality of data blocks, wherein the plurality of data blocks is spread across the second set of physical disks in the set of one or more host machines [par. 0087, 0092-0094 wherein incompressable data is written to macroblock 222].
Claims 10-20 are rejected using the same rationale as Claims 1-9 above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133